Citation Nr: 1707513	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  09-27 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to July 21, 2014.  

2.  Entitlement to an initial rating in excess of 30 percent for PTSD since July 21, 2014.  
	

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that implemented the Board's July 2007 decision that granted service connection for PTSD, and assigned an initial noncompensable disability rating effective from August 27, 2001.  The claims file is now in the jurisdiction of the Albuquerque, New Mexico RO.  

The Veteran testified before the undersigned Veterans Law Judge in a March 2012 Travel Board hearing; a transcript of the hearing is associated with the claims file.  

In March 2013, the Board granted an increased 10 percent rating throughout the appeal period for the Veteran's service-connected PTSD.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the Court vacated the March 2013 Board decision to the extent it denied a rating in excess of 10 percent for the Veteran's service-connected PTSD, and remanded the matter to the Board for further action consistent with a Joint Motion for Remand.  In April 2014, the Board remanded the matter for further development.  

In a November 2014 rating decision, the RO granted an increased 30 percent rating for the Veteran's service-connected PTSD, effective July 21, 2014.  As higher ratings are still possible, the claim remains in appellate status pursuant to AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, Board has characterized the issues on the title page to reflect this development.  

In September 2015, the Board remanded these matters for further development, to include obtaining the Veteran's treatment records from the Lovelace Medical Center (if available); as well as a contemporaneous examination.

This appeal is processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  Prior to July 21, 2014, the Veteran's PTSD was manifested by clinical signs and symptoms that most nearly approximated occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

2.  As of July 21, 2014, the Veteran's PTSD has been manifested by clinical signs and symptoms that most nearly approximated occupational and social impairment with occasional decrease in work efficiency.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for PTSD prior to July 21, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (Code) 9411 (2016). 

2.  The criteria for an initial disability rating in excess of 30 percent for PTSD as of July 21, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations owed claimants for benefits as set out in 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Since his claim was for service connection and that was granted, the claim has been more than substantiated, it has been proven; thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  

Concerning VA's duty to assist, the record reflects that the RO made reasonable efforts to obtain relevant records adequately identified by the Veteran in support of his claim.  VA examinations were conducted in July 2006, September 2009, July 2014, and June 2016.  These examination reports are adequate in relationship to the Veteran's PTSD claim as they are based upon consideration of the Veteran's prior medical history and examinations; describe the service-connected disability in sufficient detail such that the Board's evaluation is a fully informed one; and contain reasoned explanations.  

The Veteran was also afforded the opportunity to testify before the Board in support of his claim.  A transcript of his March 2012 hearing has been associated with the claims file.  This transcript reveals that the undersigned discussed the increased rating issue claim that is on appeal.  The undersigned focused on what was needed to substantiate the Veteran's claim and sought to identify any further evidence that might be available to support his claim.  These actions satisfied the duty of a Veterans Law Judge to fully explain an issue and to suggest the submission of additional evidence to substantiate a claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c) (2) apply to the Board).  

Thus, as discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was also provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Additionally, the Board finds there has been substantial compliance with its most recent September 2015 remand directives.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The Board directed the Agency of Original Jurisdiction (AOJ) to associate with the claims file any additional, available outstanding treatment records, to include records from Lovelace Healthcare Systems and to provide the Veteran with a contemporaneous VA examination.  These actions were accomplished.  Indeed, all available outstanding VA treatment records; as well as records from Lovelace Healthcare Systems were obtained and associated with the claims file; and in June 2016, a new VA examination was obtained. 

The Board's September 2015 remand also instructed the AOJ to readjudicate the claim and furnish a supplemental statement of the case (SSOC) if the claim was denied.  This was accomplished by a July 2016 SSOC.

In sum, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Increased ratings for PTSD

The Veteran is currently service-connected for PTSD.  He has been assigned a disability rating of 10 percent from August 27, 2001 to July 21, 2014; and a disability rating of 30 percent from July 21, 2014 to the present.  Thus, the questions now before the Board are whether the Veteran's PTSD symptomatology is more severe such that he should be compensated at higher disability ratings for the respective time frames.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB, 6 Vet. App. 35 (1993).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. §4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The General Rating Formula for Mental Disorders (including PTSD) provides for a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit has held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service-connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score (explained in more detail below).  The DSM has been updated with a 5th Edition (DSM-V), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 ((Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  As the Veteran's increased rating claim was in the process of adjudication prior to and during the adoption of the DSM-V, both the DMS-IV and DSM-V criteria will be utilized in the analysis set forth below.  

With regard to GAF scores, when in effect, it was considered a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores from 31 through 40 contemplate some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores from 21 through 30 illustrate behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

Evidence

VA and private treatment records dated from 2001 to 2015 show very intermittent treatment for PTSD.

During a July 2006 VA examination the Veteran denied any psychiatric symptoms and therefore, PTSD was deemed to have completely been resolved; there were no symptoms found during examination and no indication that PTSD had any impact on the Veteran's daily activities.   Mental status examination was unremarkable.  Axis I PTSD was noted and a GAF score of 85 was assigned.
During a September 2009 VA examination, it was documented that the Veteran had had no psychiatric care for the past 6 years and had not used psychotropic medications for the past 6 years.  The Veteran reported that he had no time lost from work and he had an active social life.  His psychiatric disability was considered mild.  PTSD was diagnosed and a GAF score of 85 with absent or minimal symptoms was assigned.

During a July 2014 VA examination, the examiner noted that a mental condition had been formally diagnosed, but such symptoms were not severe enough to either interfere with occupational and social functioning or to require continuous medication.  The Veteran reported a good relationship with his wife, children, friends, and church family.  He reported that he is a police officer at the Phoenix VA, and has been employed by VA for the past 9 years.  He denied any significant work problems and indicated that he was promoted 2 years ago.  Mental status examination was essentially unremarkable.  The Veteran was well-groomed with good hygiene, he was oriented in all spheres, his behavior, speech, thought processes and content were all normal.  He denied auditory and visual hallucinations, denied suicidal and homicidal ideation, intent, and plan; and his judgment and insight were both good.  PTSD symptoms included depressed mood and anxiety.

In the September 2015 remand, the Board noted that the Veteran's representative reported in June 2015 correspondence that the Veteran's PTSD symptoms included panic attacks, disturbances of motivation and mood, and lacking enjoyment being around others, which were not acknowledged in the most recent VA examination in July 2014.  The Board observed that it appeared the Veteran's representative indicated that the Veteran's symptomatology had worsened since the most recent VA examination, or at least was more severe than presented in the July 2014 VA examination report.  Given that, it was noted that VA was required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Pursuant to the remand, the Veteran was examined in June 2016.  During the examination the Veteran reported that his marriage was great.  He has constant contact with long-time friends from high school.  He regularly attends church, and goes to the gym 3 times a week.  The Veteran reported that he was no longer working at the Phoenix VA but was a police officer at the Denver VA and that work was going much better now that he was not a supervisor.  Mental status evaluation revealed the Veteran was well groomed and dressed casually and appropriately.  He was able to make good eye contact, but was noted to be tearful throughout the part of the examination in which he recalled trauma.  The Veteran was noted to be cooperative with all aspects of the examination, and was judged to be a credible reporter of his history and symptoms.  He reported his mood to be 'okay' and his affect was mood congruent: the examiner noted the Veteran smiled often, laughed on occasion, and was tearful once.  His speech was at a normal rate, with normal volume and pronunciation.  The Veteran's thought process was logical.  There was no evidence of delusions or hallucinations.  The Veteran was alert and oriented in all spheres.  There were no noted significant memory concerns at the time of the exam.  The Veteran denied active suicidal ideation, plan or intent; neither was there any evidence of homicidal thoughts or intentions.

Increased rating in excess of 10 percent prior to July 21, 2014

First, the Board finds that an initial increased rating is not warranted for this period. During this time, the Veteran's PTSD primarily manifested by mild to no symptomatology.  During this time, the Veteran indicated that he had lost no time from work and had an active social life.  He was also able to communicate appropriately and effectively with others.  As such, the Veteran was generally high-functioning during this period of time, such that a rating in excess of 10 percent is not warranted. 

Additionally, the Board notes that the Veteran was assigned a GAF scores of 85, suggesting no more than mild impairment, which is consistent with a 10 percent rating.  In this regard, a score of 61 to 70 (and the Veteran's score is much higher) is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  Based on the evidence of record, as discussed previously, the Board finds that the Veteran's symptomatology is generally consistent with no more than mild symptoms.

Increased rating in excess of 30 percent from July 21, 2014

Having considered all the evidence of record and the applicable law, the Board finds that a rating in excess of 30 percent for the Veteran's PTSD is not warranted. In this regard, as noted previously, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

In the instant case, the Board finds that during this period the Veteran's PTSD symptomatology does not more nearly approximate occupational and social impairment with reduced reliability and productivity.  In this regard, there is no evidence of a flattened affect; rather, he appears able to express feelings.  Similarly, there is no circumstantial, circumlocutory, or stereotyped speech; rather, it appears as if the Veteran is able to articulate without incident.  Furthermore, there is no evidence of panic attacks occurring more than once a week.  There was also no indication that the Veteran experienced difficulty in understanding complex commands; suffered impairment of short-and long-term memory beyond mild memory loss, such as forgetting names, directions, or recent events; impaired judgment; impaired abstract thinking; or disturbances of motivation and mood.

The Board notes with regard to the Veteran's social functioning, the evidence reveals that he maintained a relationship with his wife and children as well as friends despite his PTSD symptomatology.  On this point, the Board finds that the Veteran's PTSD symptomatology does not result in more than mild social impairment as the evidence, to include the Veteran's own statements, reveal that he has maintained relationships with his family members. 

Furthermore, in regard to the Veteran's occupational impairment, the Board finds that his PTSD symptomatology, to include those symptoms not specifically enumerated in the rating criteria, results in, at most, an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In this regard, the Veteran was able to work as a police officer for the VA throughout this appeal period despite such symptomology.  And, per his report on the June 2016 VA examination, work was actually going much better now that he was no longer in a supervisory capacity.

The Veteran contentions that an initial rating higher than 30 percent is warranted for this period are considered, but are less probative than the findings of a VA examiner who takes into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in presenting the overall severity of his PTSD.  This determination is multi-factorial, not just predicated on his lay statements and other testimony, but all of the relevant medical and other evidence.  The Board must assess the probative value and weight of the evidence in light of the entire record. See also Baldwin v. West, 13 Vet. App. 1, 8 (1999).  The Board therefore places more weight on the VA examinations and other psychiatric medical evidence than the Veteran's statements, regarding his symptoms.

Thus, the Board concludes that from July 21, 2014 onward, the criteria were not met for a rating in excess of 30 percent.

Other considerations

Additionally, the Board considered whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321 (b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

In this case, the Board finds that the applicable schedular criteria for the PTSD is adequate to rate the disability under consideration at all points pertinent to this appeal.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the claimed condition and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  For example, the Veteran's symptoms of anxiety and depressed mood are listed under the 30 percent rating criteria.  The Veteran did not show or complain of any symptoms that are not contemplated under 38 C.F.R. § 4.130.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181   (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  This is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service-connected PTSD rendered him unemployable.  On the contrary, the record reflects that the Veteran has been gainfully employed as a police officer for VA throughout the entire appeal period.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.


ORDER

An initial rating in excess of 10 percent for PTSD prior to July 21, 2014 is denied.  

An initial rating in excess of 30 percent for PTSD since July 21, 2014 is denied.




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


